FILED
                                                 United States Court of Appeals
                     UNITED STATES COURT OF APPEALS      Tenth Circuit

                            FOR THE TENTH CIRCUIT                       May 18, 2012

                                                                    Elisabeth A. Shumaker
                                                                        Clerk of Court
ANNETTE TINDALL,

             Plaintiff-Appellant,

v.                                                          No. 11-3190
                                               (D.C. No. 2:10-CV-02364-EFM-DJW)
FREIGHTQUOTE.COM, INC.,                                      (D. Kan.)

             Defendant-Appellee.


                            ORDER AND JUDGMENT*


Before TYMKOVICH, BALDOCK, and GORSUCH, Circuit Judges.



      Annette Tindall appeals a district court order enforcing a settlement agreement

between her and her former employer, Freightquote.com. Her arguments though are

both new and unsupported by the evidence. We afford Ms. Tindall the solicitude due

a pro se appellant, but see no grounds to disturb the order.




*
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R App. P. 32.1 and 10th Cir. R. 32.1.
      The enforced agreement comes from Ms. Tindall’s suit against Freightquote

for discrimination and harassment. Ms. Tindall, represented by counsel, attended a

settlement conference brokered by a magistrate judge. The parties reached an

agreement; the magistrate went over the terms on the record; and Ms. Tindall

personally confirmed that she understood and agreed to them. Freightquote was

responsible for reducing the agreement to writing.

      It appears that Ms. Tindall quickly changed her mind. Two days after the

settlement conference, she told her lawyer she wouldn’t sign. Her lawyer quickly

withdrew (largely because Ms. Tindall wouldn’t comply with the settlement

agreement) and Ms. Tindall went it alone. She refused to sign the written agreement

supplied by Freightquote and Freightquote moved to enforce the oral agreement.

      Ms. Tindall argued before the district court that her attorney did not have the

authority to bind her to any agreement. Noting that Ms. Tindall had personally

agreed to the terms, the district court quickly dismissed the argument. After an

unsuccessful motion for reconsideration, Ms. Tindall now appeals the district court’s

order. She argues that no agreement was ever made because: (1) she was under

duress when she agreed to the terms; (2) there were conditions precedent to contract

formation that did not occur; and (3) Freightquote committed fraud by putting into

the written contract terms not agreed upon.

      These arguments, new on appeal, were forfeited below. See Richison v. Ernest

Grp., Inc., 634 F.3d 1123, 1127-28 (10th Cir. 2011). We review them only for plain


                                         -2-
error, id., and note that Ms. Tindall has not attempted to show such error here. The

failure to argue for plain error and its application on appeal is grounds for dismissing

the argument entirely. See id. at 1131. In fact, Ms. Tindall offers no evidence

supporting her claim of duress; fails to identify what conditions precedent have been

left unsatisfied; and does not explain how Freightquote’s alleged insertion of terms

into the written agreement affects the validity of the previously made oral agreement.

Given all this, we see no error — let alone plain error — in the district court’s ruling.

      The judgment of the district court is affirmed. We grant Freightquote’s motion

to seal its brief. To the extent Freightquote has also moved for costs and fees, that

motion is denied. Ms. Tindall’s motion to expedite is denied as moot.


                                                Entered for the Court



                                                Neil M. Gorsuch
                                                Circuit Judge




                                          -3-